On Rehearing.
After dismissing the appeal for want of jurisdiction ratione materiae, this court granted a rehearing upon appellants’ insistence that we should entertain the appeal. In their, application for a rehearing they assert that inasmuch as their recon-ventional demand equaled the sum of $100, the pronouncement of the Supreme • Court in Cardino v. Scroggins, 1938, 190 La. 53, 181 So. 810, is applicable.
 It was held in our original decree that this court had no jurisdiction of the controversy between appellee and appellants, due to our finding that at the time the case was submitted to the District Court for decision neither the main demand nor the re-conventional demand actually involved a disputed sum in excess of $100. Plaintiff’s demand included an item of punitive damages that is clearly without legal merit, as was pointed out in our original decree. When this item is eliminated, the brief of appellee in this court reflects a claim of only $55.80. In appellants’ 'brief this court is asked to render judgment in their favor- upon their reconventional demand for the sum of $50. It is well settled that our appellate jurisdiction in a money case is to be tested by the amount in dispute at the time the judgment is rendered in the -court of original jurisdiction. See: State v. Cook, 1941, 197 La. 1027, 3 So.2d 114, and the numerous authorities cited therein. See also: Walker v. Fitzgerald, 1948, 214 La. 293, 37 So.2d 712. It is the real and not fictitious, inflated or exaggerated amounts of the demands for damages that determine the jurisdiction of the court of appeal. See: Cailleteau v. Bordelon, La.App.1949, 39 So.2d 117. Manifestly, the two demands as expressed in the pleadings were inflated. This court does not have jurisdiction where the amount in dispute does not exceed $100. See Article VII, Section 29, Louisiana Constitution of 1921. See.also: Lawson v. Most Worshipful Eureka Grand Lodge, Free and Accepted Masons, La.App.1937, 171 So. 480; Ellsworth v. John Fort News Stand, La.App.1950, 46 So.2d 667.
The case of Cardino v. Scroggins, supra, is inapposite as in that case the actual sum in dispute was the $120 claimed by the defendant in reconvention.
Our original decree is, therefore, correct and is hereby reinstated and made the judgment of this court. The appeal is dismissed for want of jurisdiction. Appellants are cast with the costs of both courts.